Citation Nr: 1447417	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  06-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for degenerative arthritis of the back.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An April 2003 rating decision, in part, denied entitlement to service connection for a back disability.  A July 2004 rating decision, in part, denied entitlement to service connection for hypertension.

In December 2008 and May 2010, the Board remanded the issue of entitlement to service connection for hypertension to the RO via the Appeals Management Center (AMC) for additional development, to include affording the Veteran a Board hearing.  In November 2010, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In September 2011 the Board remanded the issues currently on appeal to the RO for additional development, to include arranging for the Veteran to undergo a VA examination to obtain an opinion as to the etiology of his hypertension, and to issue a statement of the case in the Veteran's claim for service connection for a back disability.

In December 2013 the Board denied service connection for hypertension and remanded the Veteran's claim for service connection for a back disability to schedule the Veteran for a Board hearing.  The Veteran was scheduled for a hearing, but in August 2014 he requested that the hearing be canceled.  Thus, the Board is satisfied there was substantial compliance with its December 2013 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran appealed the Board's denial of service connection for hypertension, and in May 2014 the Court of Appeals for Veterans Claims (Court) granted the parties' joint motion for remand (JMR), vacating and remanding the Board's decision with respect to its denial of service connection for hypertension.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of service connection for hypertension being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative arthritis of the back did not manifest during the Veteran's active service, did not manifest within one year of separation from active service, did not manifest with chronic symptoms continuously since service, and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the back have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with arthritis in his back, and arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d 1331 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
The Veteran is seeking service connection for a back disability which he believes is the result of an injury he experienced during his honorable military service.

At a VA examination in January 2013, the Veteran asserted that he had injured his back while running an obstacle course in basic training in 1967, and he alleged that he had experienced back problems throughout service, which had worsened over the past 40 years to the point that he now experienced chronic back pain.

The Veteran's service treatment records do show several complaints of back pain, but with one exception, the pain is attributed to urinary tract infections.  The lone exception was a May 1967 report in which the Veteran complained about back pain that he attributed to an injury four days prior.  However, even then, an x-ray of the Veteran's back was interpreted as within normal limits.  

In September 1970, on his report of medical history at discharge, the Veteran did report a history of recurrent back pain, which the medical officer noted was mild low back pain in the morning.  However, despite these complaints, a physical examination of the Veteran's spine at that time found the spine to be normal.

VA treatment records beginning in the early 1990s show complaints of knee pain, but do not reflect any complaints or treatment for the Veteran's back.

Private treatment records from early 1999 to mid-2001 note no back pain or significant impairment of the back.  However, in August 2001 the Veteran was noted to have arthritis of the back and knees secondary to degenerative joint disease.  He was again noted not to have back pain in December 2001.

A December 2003 VA treatment record reflects that the Veteran requested evaluation of his low back pain.  A September 2005 MRI showed osteoarthritis.  He continued to complain of low back pain throughout the ensuing years.  In March 2009 the Veteran reported low back pain radiating into his right hip that he said started three years ago.

A February 2009 x-ray showed mild progression of spondylitic changes in the lower lumbar spine with mild left lateral recess narrowing at L4-5 level and moderate left and mild to moderate right foraminal narrowing at  L5-S1.

The January 2013 VA examiner opined that it is less likely than not that the Veteran's current back condition was caused by his service or any service-connected condition.  Rather, the examiner opined that it is most likely that the Veterans chronic post-service obesity has caused his degenerative arthritis in his back.  The examiner noted that the Veteran has weighed between 311 and 362 pounds since 1996.  The examiner further explained that the Veteran's VA treatment records suggested a more recent onset of back pain versus one that originated in service.

The Board finds that the most competent and credible evidence does not support that the Veteran's back disability began in or is related to service.

While the Veteran's service treatment records do show a back injury report in 1967, the evidence suggests that the condition resolved.  An x-ray taken after the Veteran sought treatment was normal; there are no further complaints of back pain in the Veteran's service treatment records, although he sought treatment for a number of other issues; and the Veteran's spine was found normal on his 1970 discharge examination.  While he did report back pain at the time of his discharge, it was noted to be mild and only in the morning.

Treatment records then do not indicate the Veteran sought any treatment for back pain until 2003, although he did report a history of arthritis in his back and knees in 2001.  The Veteran did however seek frequent treatment for his knees and other issues during that time.

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous records, silence in a record can sometimes be relied upon as contradictory evidence; specifically, the silence in record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board notes that it must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  The Board makes both findings in this case as the Veteran was shown to seek medical treatment in the decades following service, but those records do not show any back treatment or complaints for many years after service.  Specifically, the Veteran filed for service connection for several conditions, including his kidney and liver and an orthopedic condition (left knee).  The Veteran also sought medical treatment as he was examined in December 1970 for knee problems.
 
The Board finds that the weight of the competent and credible evidence shows that arthritis in the Veteran's back did not manifest in service or within one year of service separation.  The first note in the Veteran's medical records of arthritis is in 2001, and the first indication that it was detected on imaging is a 2005 MRI, more than 30 years after separation from service.  Therefore, presumptive service connection under the provisions of 38 C.F.R § 3.303(a) is not warranted.  

The weight of the competent and credible evidence also fails to show that the Veteran had chronic symptoms of back arthritis in service or continuously after service.  The Veteran's medical treatment records indicate that he began to report recurrent back pain in the early 2000s, more than 30 years after his separation from service.  The Board acknowledges that the Veteran has reported experiencing back problems in service that contends have worsened over the past 40 years.  However, the Board finds a preponderance of the evidence is against finding chronic symptoms of back arthritis continuously since service.  As noted, in the year following service, the Veteran filed for service connection for several disabilities, including an orthopedic disability, but made no mention of any back problems at that time.  In conjunction with that claim, the Veteran was provided with an examination, but only knee problems were listed under the musculoskeletal portion of the examination.  The Veteran also exchanged a number of correspondences with VA in the decade following service, demonstrating that he was fully familiar with the VA system, yet he did not file a claim for any back problems for many years after service.  Had the Veteran been continuously experiencing back problems following service, the Board would have expected him to seek treatment or file a claim, as his actions showed that he was clearly willing to file a claim.  Moreover, the evidence of record shows that the Veteran did seek medical treatment for his knees in the 1980s, but made no mention of his back.

Thus, presumptive service connection under the provisions of 38 C.F.R § 3.303(b) is not warranted.

The Board further finds that the Veteran's current back condition is not related to any injury or event during active service.  The Board acknowledges the Veteran's contention that it is related, but finds that the opinion of the January 2013 VA examiner is more probative as to the etiology of the condition.  While the Veteran is competent to state what symptoms he feels, such as back pain, the etiology of arthritis is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  The reason for this is that the diagnosis of arthritis requires the review of complex imaging which requires training and expertise to interpret.  Moreover, determining the etiology of a complex medical condition which is first diagnosed decades after service also requires an advanced understanding of human anatomy.  Thus, as a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board gives significant weight to the opinion of the VA examiner, who reviewed all of the evidence, and opined that the Veteran's current degenerative arthritis is most likely due to the Veteran's chronic post-service obesity and less likely than not related to his service.  This opinion was based on a complete review of the record, and made with knowledge of the Veteran's assertions and following a review of his service treatment and post-service treatment records, and neither the examiner's conclusions and nor his rationale has been called into question by any other medical opinion.  As such, this opinion is found to be highly probative and entitled to great weight.

As described, having weighed the entirety of the lay and medical evidence, the Board concludes that the most competent and credible medical evidence is against the Veteran's claim.  Therefore, because the weight of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim for service connection for a back disability is denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in September 2002, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  Additional letters were sent in connection with the Veteran's other claims, including an April 2009 letter addressing VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

Although Dingess notice was not provided prior to the initial adjudication, it was provided prior to the statement of the case issued in April 2013, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376
(2006).  Additionally, there is no allegation from the Veteran or his representative
that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records from 1992 to 2012, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in January 2013.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed a thorough examination.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Additionally, as discussed in the introduction, the Veteran's claim was remanded to fulfil his request for a Board hearing with regard to his back claim, but the Veteran subsequently withdrew his hearing request.
Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for degenerative arthritis of the back is denied.


REMAND

Unfortunately, remand of the Veteran's claim for service connection for hypertension is warranted.  Although the Board regrets the additional delay, further development of the record is required.

In May 2014, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision with regard to the claim of entitlement to service connection for hypertension.  The JMR essentially ordered the Board to obtain an addendum to the previously obtained medical opinions from May 2012 and January 2013.

Of note, the Veteran is presumed to have been exposed to herbicides while in service.  Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  However, in its 2010 report "Veterans and Agent Orange: Update 2010" the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have allowed that there is some, albeit limited, evidence of associated between hypertension and herbicide exposure, the Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's current hypertension was caused or aggravated by his presumed in-service herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a VA examiner for an opinion as to the etiology of his hypertension. If an opinion cannot be provided without an examination, one should be provided. 

The examiner should offer the following opinions:   

Is it at least as likely as not (50 percent or greater probability) that hypertension was incurred in active service?

Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by the Veteran's presumed exposure to herbicide agents, including Agent Orange, during active service?

Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by the service-connected diabetes mellitus type II?

Is it at least as likely as not (50 percent or greater probability) that hypertension was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected diabetes mellitus type II?

In answering this question, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that have continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  The examiner should provide a rationale and basis for all opinions expressed.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MATTHEW BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


